Citation Nr: 0409277	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  00-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating determination of 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran is shown to have PTSD.

2.  PTSD is attributable to incidents of service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303(d), 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the August 1999 rating 
determination, the November 1999 SOC, and the August 2003 
SSOC informed the appellant of the information and evidence 
needed to substantiate this claim.  In an August 2003 letter, 
the RO informed the veteran of the VCAA.  It specifically 
notified him of VA's duty to notify him about his claim, VA's 
duty to assist him in obtaining evidence, what information or 
evidence was necessary to substantiate his claim, what the 
evidence had to show to establish entitlement, and where to 
contact VA if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded a VA 
examinations during the course of this appeal. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the request for service connection for 
PTSD was received in November 1998.  Thereafter, this issue 
was addressed in an August 1999 rating determination.  Only 
after that rating action was promulgated did the AOJ, in an 
August 2003 letter, provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertained to the 
claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the RO also issued an August 2003 SSOC 
which contained the regulations concerning the VCAA.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In addition to the August 2003 
letter, the veteran was also notified of the VCAA laws and 
regulations as part of the August 2003 SSOC.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated during service.   
38 U.S.C.A. § 1110 (West 2002).  Consequently, a claim for 
service connection requires evidence of a current disability, 
evidence of disease or injury during service, and evidence 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

To comply with the decision of the Court in Cohen v. Brown, 
10 Vet. App. 197 (1997) VA issued a final rule, effective 
March 7, 1997, the date of the Cohen v. Brown decision, 
amending 38 C.F.R. § 3.304(f) to read as follows:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

The veteran's DD Form 214 indicates that his awards include 
the National Defense Service Medal, the Vietnam Service 
Medal, Vietnam Campaign Medal, and the Army Commendation 
Medal.  His military occupation specialty (MOS) was an 
Electric Parts Repairman.  The veteran's DD 214 does not show 
that he received any citations or awards for participation in 
combat with the enemy, such as the Combat Infantryman Badge, 
Purple Heart, or similar citation.  The veteran's service 
personnel file (DA Form 20) indicates that while he served in 
Vietnam he was with the Co. C 701st Maintenance Battalion 1st 
Infantry Division.  According to his personnel records, the 
veteran served in Vietnam from September 1968 to November 
1969.  His specific duty from September 1968 to January 1969 
was a supply clerk.  His principal duty from January 1969 to 
November 1969 was a parts specialist.  

The veteran requested service connection for PTSD in November 
1998.  

In an April 1999 statement in support of claim, the veteran 
indicated that from September 1968 to November 1969 he served 
as a helicopter repairman and truck driver in Phu-Loi, 
Vietnam.  He stated that he went on weekly convoys through 
enemy infested areas where he was under the constant threat 
of attack.  He noted that they were constantly hit by rocket 
and small arms fire.  

He reported that the horrific events that occurred were 
mostly outside the perimeters of Phu-Loi.  He noted that W. 
W. was maimed during a rocket attack and that he often 
reflected on the shrapnel that penetrated his leg.  He 
reported that he carried him out to a rescue truck to get him 
out of the combat area.  He also noted that J. L. was hit in 
the buttocks by a mortar shell.  He stated that incidents 
like this happened almost on a daily basis.  He noted that 
his convoy forages into enemy areas were weekly and that 
instances of terror happened on each trip.  He indicated that 
the convoys were always passing dead enemy bodies.  He stated 
that these horrific events kept appearing as flashbacks and 
occupied his mind on a constant basis.  

In June 1999, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported having 
served in Vietnam for 13 months.  The veteran indicated that 
he was a truck driver and that he worked on helicopter parts.  
He noted that his job was to drive in convoys and deliver 
supplies, ammunition, food, and helicopter parts to different 
units.  He stated that the convoys were ambushed several 
times and that he had witnessed several people getting 
wounded or seriously killed.  He noted that he had been 
attacked on one occasion by civilians who were upset that 
their family had been killed.  He further reported that he 
had been in a rocket attack one time and that the rocket had 
landed very close to him and he thought he was going to be 
killed.  

Mental status examination revealed that the veteran was 
casually dressed and disheveled.  His mood was depressed and 
his affect was blunted.  His speech was spontaneous and his 
rate, tone, and volume were normal.  His thought process was 
goal-directed and there was no loosening of association or 
flight of ideation.  The veteran denied having hallucinations 
or delusions.  He reported feelings of helplessness but 
denied suicide plans or intent.  He also noted having 
intrusive thoughts about his experiences in Vietnam.  His 
insight was impaired and his judgment was fair.  He was well 
oriented to time, person, and purpose.  His immediate recall 
was impaired but his short and long term memory were intact.  
He was able to interpret proverbs.  Axis I diagnoses of PTSD 
and alcohol abuse in partial remission were rendered.  

The examiner indicated that the veteran's history and mental 
status were consistent with the diagnosis of PTSD.  

In November 2001, the Department of the Army, in response to 
a request for stressor verification, indicated that W. W. was 
wounded in action when hit by fragments from a hostile rocket 
grenade in October 1968.  It was noted that W was 
headquartered at the 101st Airborne Division.  It was further 
indicated that K. B. was killed in action when he received 
wounds during a hostile mortar attack at his base area.  B.'s 
headquarters were noted to be the 9th Infantry division.  It 
was further indicated that J. L. was wounded in action during 
a firefight in January 1969.  L. was assigned to Troop A, 1st 
Squadron, 11th Armored Calvary Regiment.  

The Army also enclosed extracts from the unit histories from 
1968 through 1970 and Operational Reports-Lessons Learned for 
the time period ending January 1969 and July 1969 which had 
been submitted by the 701st Maintenance Battalion.  It was 
noted that these records provided the unit's missions, 
locations, and combat operations.  

In the Unit Historical Report covering the period from 
January 1, 1968 to December 31, 1968, it was noted that in 
September 1968, there was an exchange of battalions between 
the 9th Infantry Division and the 1st Infantry division which 
resulted in Co. C gaining an additional mechanized infantry 
battalion to support and losing a rifle battalion.  

It was also noted that the 701st Maintenance Battalion was 
responsible for completing 91,711 job orders on ordnance, 
engineer, signal, quartermaster, chemical, and transportation 
equipment during 1968.  

In a report covering the time period from January 1969 to 
April 1970, it was noted that during 1969, the 701st 
Maintenance Battalion provided the best possible direct 
support maintenance to units assigned and attached to the 1st 
Infantry Division throughout the Division's Tactical area of 
responsibility.  It was indicated that since the main supply 
route of the both the 25th Infantry Division and the 1st Air 
Cav Division passed through the Division's TOAR, an area 
support mission of disabled vehicles was assumed in addition 
to the normal TOE mission.  

It was observed that much of the maintenance mission of the 
battalion was accomplished through the dispatch of contact 
teams to perform on-site repairs.  An average of 12 teams 
each day were sent to locations throughout the Division area.  
Often they were required to travel at night on bridge or 
radar sites along unsecured roads in order to make repairs.  
The maintenance contact teams frequently remained on location 
to make further repairs or adjustments during equipment 
firing or operation.  In many instances maintenance contact 
team personnel repaired weapons or communications while under 
fire and assisted in manning machine gun positions and 
resupplying ammunition at fire support and night defensive 
positions.  

In an Operational Report, dated February 1, 1969, for the 
period ending January 31, 1969, it was noted that Company C 
of the 701st Maintenance Battalion had the heaviest workload 
of any company for the past 30 months with 7702 jobs 
completed during this quarter.  

With regard to the veteran's statements concerning the 
individuals whom he claimed he saw injured or killed, the 
Board notes that these individuals were indeed injured or 
killed.   While evidence has been received corroborating that 
these individuals were either wounded or killed, none of the 
injured or killed was assigned to the veteran's unit.  

However, in his April 1999 statement in support of claim, the 
veteran indicated that from September 1968 to November 1969 
he served as a helicopter repairman and truck driver and he 
reported going on weekly convoys through enemy infested areas 
where he was under the constant threat of attack.  He noted 
that they were constantly hit by rocket and small arms fire 
and that instances of terror happened on each trip.  He also 
stated that the convoys were always passing dead enemy 
bodies. 

The veteran's statements are corroborated by the reports 
received in conjunction with the request for verification of 
stressors.  In the report covering the time period from 
January 1969 to April 1970, it was noted that much of the 
maintenance mission of the battalion was accomplished through 
the dispatch of contact teams to perform on-site repairs and 
that an average of 12 teams each day were sent to locations 
throughout the Division area.  It was further noted that they 
were required to travel at night on bridge or radar sites 
along unsecured roads in order to make repairs and that they 
frequently remained on location to make further repairs or 
adjustments during equipment firing or operation, in many 
instances repairing weapons or communications while under 
fire.  They were also noted to have manned machine gun 
positions and resupplied ammunition at fire support and night 
defensive positions.  The Board further observes that in an 
Operational Report, dated February 1, 1969, it was noted that 
Company C of the 701st Maintenance Battalion, to which the 
veteran was attached, had the heaviest workload of any 
company with 7702 jobs being completed during the quarter.  

The veteran in this instance has offered independent evidence 
of the occurrence of a stressful event and the evidence 
implies his personal exposure.  It has also been verified 
that the unit to which the veteran was attached was required 
to travel at night on bridge or radar sites along unsecured 
roads in order to make repairs and repaired the weapons or 
communications while under fire.  Although the unit records 
do not specifically state that the veteran was present during 
these instances, the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks.  His 
presence with his unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  

The Board is presented with a diagnosis of PTSD.  Credible 
verification of his stressors has been obtained.  The June 
1999 VA examiner indicated that the veteran's history and 
mental status were consistent with the diagnosis of PTSD.  In 
light of the above, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



